DETAILED ACTION

Summary
This Office Action is in response to the Remarks filed December 28, 2020. 
In view of the Remarks filed December 28, 2020, the rejections of claims 17-23, 25-29, and 33-37 under 35 U.S.C. 112(a) previously presented in the Office  Action sent September 24, 2020 have been maintained.
In view of the Remarks filed December 28, 2020, the rejections of claims 17-23, 25-29, and 33-37 under 35 U.S.C. 103 previously presented in the Office  Action sent September 24, 2020 have been maintained.
Claims 17-23, 25-29, and 33-37 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-23, 25-29, and 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 17 recites, “a plurality of individual panels formed to be completely separate from and not connected to each other”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a plurality of individual panels formed to be completely separate from and not connected to each other.
The specification depicts panels 8 in Fig. 1, which is a cross-sectional view of assembly 10. There is no other depiction of panels 8 other than the cross-sectional view of Fig. 1.
The specification does not discuss, describe, or depict individual panels which are “completely separate from…each other”. The cross-sectional view is only a depiction of panels 8 at a particular cross-section and does not show the remaining portions of panels 8, let alone show panels 8 as “completely separate from…each other”. Dependent claims are rejected for dependency.
The specification does not discuss, describe, or depict individual panels which are “not connected to each other”. The entire assembly 10 is depicted in Fig. 1 as included connected components. Fig. 1 plainly depicts panels 8 connected, or mechanically joined/coupled, to each other especially through intermediate layer 9. 
The specification depicts panels 8 in Fig. 1, which is a cross-sectional view of assembly 10. There is no other depiction of panels 8 other than the cross-sectional view of Fig. 1.
The specification does not discuss, describe, or depict individual panels which are “not connected to each other”. The cross-sectional view is only a depiction of panels 8 at a particular cross-section and does not show the remaining portions of panels 8, let alone show panels 8 as “not connected to each other”. Dependent claims are rejected for dependency.
Claim 33 recites, “a plurality of individual panels formed to be completely separate from and not connected to each other”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a plurality of individual panels formed to be completely separate from and not connected to each other.
The specification depicts panels 8 in Fig. 1, which is a cross-sectional view of assembly 10. There is no other depiction of panels 8 other than the cross-sectional view of Fig. 1.
The specification does not discuss, describe, or depict individual panels which are “completely separate from…each other”. The cross-sectional view is only a depiction of panels 8 at a particular cross-section and does not show the remaining portions of panels 8, let alone show panels 8 as “completely separate from…each other”. Dependent claims are rejected for dependency.
The specification does not discuss, describe, or depict individual panels which are “not connected to each other”. The entire assembly 10 is depicted in Fig. 1 as included connected components. Fig. 1 plainly depicts panels 8 connected, or mechanically joined/coupled, to each other especially through intermediate layer 9. 
The specification depicts panels 8 in Fig. 1, which is a cross-sectional view of assembly 10. There is no other depiction of panels 8 other than the cross-sectional view of Fig. 1.
The specification does not discuss, describe, or depict individual panels which are “not connected to each other”. The cross-sectional view is only a depiction of panels 8 at a particular cross-section and does not show the remaining portions of panels 8, let alone show panels 8 as “not connected to each other”. Dependent claims are rejected for dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17, 19-23, 25-29, 33-35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al. (JP 2013-38228A included in applicant submitted IDS filed January 23, 2017) in view of Benton et al. (U.S. Patent No. 5,961,738), Schumacher et al. (U.S. Pub. No. 2014/0196766 A1), and Gerard et al. (U.S. Pub. No. 2012/0260975 A1).
With regard to claim 17, Yoichi et al. discloses a photovoltaic structure assembly, comprising: 
a circulable zone (road surface 1 depicted in Fig. 3 is cited to read on the claimed “circulable zone” because it includes a zone, or area/region, which is structurally capable of being circulated, for example, by a vehicle or pedestrian via its fixed road surface); 
a photovoltaic module applied to the circulable zone (2 and 4 depicted in Fig. 3 as applied to the cited circulable zone 1 cited to read on the claimed “photovoltaic module” because it is a module that contains a photovoltaic device); the photovoltaic module comprising: 
a transparent first layer forming a front face of the photovoltaic module configured to receive a luminous flux (“layer” is interpreted to include a thickness of material; see annotated Fig. 3 below citing a transparent first layer as it is a thickness of transparent material; the cited first layer is cited to read on the claimed “forming a front face of the photovoltaic module configured to receive a luminous flux” as it is depicted in annotated Fig. 3 below forming a front face, or 

    PNG
    media_image1.png
    587
    721
    media_image1.png
    Greyscale

Annotated Fig. 3
a photovoltaic cell (2C, Fig. 3),
an encapsulating assembly encapsulating the photovoltaic cell and comprising an encapsulation material (such as depicted in annotated Fig. 3’ below, an encapsulating assembly encapsulating, or enclosing, the photovoltaic cells 2C and comprising an encapsulation material, or a material enclosing the cited photovoltaic cell 2C), and 

    PNG
    media_image2.png
    452
    588
    media_image2.png
    Greyscale

Annotated Fig. 3’
a second layer forming a rear face of the photovoltaic module (4 depicted in Fig. 3 as forming a rear face, or side, of the cited photovoltaic module), 
the encapsulating assembly and the photovoltaic cell being situated between the first and second layers (as depicted in Fig. 3, the cited assembly encapsulating the photovoltaic cell, reading on the claimed encapsulating assembly, and the cited photovoltaic cell is situated between/intermittent the cited first transparent layer and the cited second layer); and 
a fixation layer (5, Fig. 3), including 
situated between the circulable zone and the photovoltaic module, enabling adherence of the photovoltaic module to the circulable zone (as depicted in Fig. 3, the cited fixation layer 5 is situated between the top surface of the cited circulable zone 1 and the bottom surface of the cited photovoltaic module at [0023] as “the adhesive layer 5 for fixing the paved road 1 and the solar cell module 2”), wherein 
the first layer includes at least one transparent material (implicit in the configuration depicted in Fig. 3).  

Yoichi et al. does not disclose wherein the photovoltaic cell is a plurality of photovoltaic cells and the first layer includes a plurality of individual panels formed to be completely separate from and not connected to each other.
However, Benton et al. teaches a photovoltaic structure assembly (see Title and Abstract) and teaches a plurality of photovoltaic cells arranged side by side and electrically connected together (see Fig. 7 and Fig. 13; see line 1-10, column 5). 
Benton et al. teaches a single protective cover sheet 88 can be employed to cover all of the photovoltaic cells (see Fig. 7). 
Benton et al. also teaches individual cover sheets 183 and 184 for each individual photovoltaic cell 181 and 182 formed to be completely separate from and not connected to teach other, as they are referred to as “two segments 183, 184. This illustrates the fact that the cover glass need not be made from a single piece” (see line 67, column 6 to line 2, column 7 and Fig. 13), each panel being situated facing at least one photovoltaic cell, to form a discontinuous front face of the photovoltaic module (as depicted in Fig. 13 each panel 183 and 184 being situated facing photovoltaic cells 181 and 182 to form a discontinuous front face of the photovoltaic module denoted by the boundary of each panel 183 and 184; also see line 67, column 6 to line 2, column 7).

It would have also been obvious to a person having ordinary skill in the art to have modified the single piece encapsulating sealing agent and protective sheet surrounding each of the photovoltaic cells 2C and substrate 2S in the device in Fig. 3 of Yoichi et al., as modified to include a plurality of photovoltaic cells above, by forming individual panels covering each photovoltaic cell instead of using a single piece, as suggested by Benton et al., because the simple substitution of an element known in the art to perform the same function, in the instant case a cover sheet design for photovoltaic cells in a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2143 B).
Yoichi et al. does not disclose wherein the fixation layer includes a bituminous adhesive or one or more acrylic resins. 
However, Schumacher et al. discloses a photovoltaic structure assembly (see Title and Abstract) and teaches a fixation layer used to fix a solar module to a surface can include silicon and butyl adhesives as well as acrylate adhesives and bitumen adhesives (see [0063] which is cited to read on the claimed bituminous adhesive). 

Yoichi et al., modified by Benton et al. above, discloses an encapsulating sealing agent and protective sheet surrounding the photovoltaic cell 2C and substrate 2S (see Fig. 3 and see [0020]), which corresponds to the cited first transparent layer and cited encapsulating assembly encapsulating the plurality of photovoltaic cells (recall annotated Fig. 3 and annotated Fig. 3’ above and see [0020]), but does not specifically disclose wherein the first layer includes at least one transparent polymer material and a rigidity of the encapsulating assembly is defined by a Young’s modulus of the encapsulation material greater than or equal to 75 MPa at ambient temperature and a thickness of the encapsulating assembly is between 0.4 and 1 mm.
However, Gerard et al. discloses a photovoltaic structure assembly (see Title and Abstract) and discloses an encapsulating material can include at least one transparent polymer material (see [0009]). Gerard et al. discloses wherein rigidity of the encapsulating assembly is defined by a Young’s modulus of the encapsulation material greater than or equal to 75 MPa at ambient temperature (see [0043] disclosing “preferably between 10 and 500 MPa” which is cited to read on the claimed range of “defined by a Young’s modulus of the encapsulation material greater than or equal to 75 [0059] teaching “thickness between 5 µm and 2 mm” which is cited to read on the claimed range of “between 0.4 and 1 mm” because it includes values encompassing the claimed range). 
Gerard et al. teaches the encapsulating material has very good transparency properties that remain constant over time and over a wide temperature range (ranging from ambient temperature up to 80.degree. C.) and keeps good electrical insulation properties, water- and oxygen-barrier properties, elasticity properties and adhesive power properties (see [0016]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the encapsulating material of Gerard et al. for the cited encapsulating sealing agent and protective sheet surrounding the photovoltaic cell 2C and substrate 2S of Yoichi et al., as modified by Benton et al. above, because the selection of a known material based on its suitability for its intended use, in the instant case an encapsulating material for a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have led to a protective encapsulating material having very good transparency properties that remain constant over time and over a wide temperature range (ranging from ambient temperature up to 80.degree. C.) and keeps good electrical insulation properties, water- and oxygen-barrier properties, elasticity properties and adhesive power properties.
With regard to claim 19, independent claim 17 is obvious over Yoichi et al. in view of Benton et al., Schumacher et al.,  and Gerard et al. under 35 U.S.C. 103 as discussed above. Yoichi et al. discloses wherein
the circulable zone is provided for circulation of pedestrians and/or vehicles (the cited circulable zone of Yoichi et al. is cited to read on the claimed “is provided for circulation of pedestrians and/or vehicles” because it is structurally capable of being provided for circulation of pedestrians and/or vehicles via it is a fixed road surface structure).
With regard to claim 20, independent claim 17 is obvious over Yoichi et al. in view of Benton et al., Schumacher et al.,  and Gerard et al. under 35 U.S.C. 103 as discussed above. Yoichi et al., as modified by Benton et l., Schumacher et al., and Gerard et al. above, discloses wherein
the encapsulation material of the encapsulating assembly has a Young’s modulus at ambient temperature greater than or equal to 100 MPa (the cited encapsulation material of Yoichi et al., as modified to include the material of Gerard et al. above, is cited to read on the claimed “the encapsulation material of the encapsulating assembly has a Young’s modulus at ambient temperature greater than or equal to 100 MPa” as Gerard et al. teaches “preferably between 10 and 500 MPa” at [0043] which is cited to read on the claimed range of “a Young’s modulus at ambient temperature greater than or equal to 100 MPa” because it includes values within the claimed range, such as 100 MPa).
With regard to claim 21, independent claim 17 is obvious over Yoichi et al. in view of Benton et al., Schumacher et al.,  and Gerard et al. under 35 U.S.C. 103 as 
at least one composite material (see [0066] exemplifying steel which is cited to read on the claimed “composite material” because it is an alloy material made of a composite of elements).
With regard to claim 22, independent claim 17 is obvious over Yoichi et al. in view of Benton et al., Schumacher et al.,  and Gerard et al. under 35 U.S.C. 103 as discussed above. Yoichi et al., as modified by Benton et al., Schumacher et al., and Gerard et al. above, teaches wherein the second layer comprises a material having a thickness (see Fig. 3 of Yoichi et al.).
Yoichi et al. does not disclose wherein a rigidity of the second layer forming the rear face of the photovoltaic module is defined by a rigidity factor, corresponding to the Young’s modulus at ambient temperature of the material of the second layer multiplied by the thickness of the second layer, between 5 and 15 GPa.mm.
However, Yoichi et al. teaches the rigidity of the second layer is a result effective variable directly affecting the irregular distortion and the property of deforming to a curved surface (see [0031]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the rigidity of the second layer in the assembly of Yoichi et al., as modified above, and arrive at the claimed range for rigidity through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the irregular distortion and the property of deforming to a curved surface.
With regard to claim 23, independent claim 17 is obvious over Yoichi et al. in view of Benton et al., Schumacher et al.,  and Gerard et al. under 35 U.S.C. 103 as discussed above. 
Yoichi et al. does not disclose wherein spacing between two neighboring photovoltaic cells is greater than or equal to 1 mm.
However, the spacing between two neighboring photovoltaic cells in the device of Yoichi et al. is a result effective variable directly affecting the light receiving area of the module and Yoichi et al. explains the spacing between neighboring photovoltaic cells directly affect flexibility of the photovoltaic module, adaptation to the road surface, and in balance with the power generation area which affects the amount of power generation that occurs (see [0050]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the spacing between neighboring photovoltaic cells in the assembly of Yoichi et al., as modified above, and arrive at the claimed range for spacing through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the light receiving area of the photovoltaic module, the flexibility of the photovoltaic module, adaptation to the road surface, and in balance with the power generation area which affects the amount of power generation that occurs.
With regard to claims 17, 27, and 28, Yoichi et al. discloses a photovoltaic structure assembly, comprising: 
a circulable zone (road surface 1 depicted in Fig. 3 is cited to read on the claimed “circulable zone” because it includes a zone, or area/region, which is 
a photovoltaic module applied to the circulable zone (2 and 4 depicted in Fig. 3 as applied to the cited circulable zone 1 cited to read on the claimed “photovoltaic module” because it is a module that contains a photovoltaic device); the photovoltaic module comprising: 
a first transparent layer forming a front face of the photovoltaic module configured to receive a luminous flux, wherein the thickness of the first layer forming the front face of the photovoltaic module is greater than or equal to 0.1 mm (“layer” is interpreted to include a thickness of material; see annotated Fig. 3’’ below citing a first transparent layer having a thickness from the top surface equal to 0.1 mm, as it is a thickness of transparent material; the cited first transparent layer is cited to read on the claimed “forming a front face of the photovoltaic module configured to receive a luminous flux” as it is depicted in annotated Fig. 3’’ below forming a front face, or side, of the cited photovoltaic module structurally capable of receiving a luminous flux for photovoltaic conversion at 2C), 

    PNG
    media_image3.png
    603
    704
    media_image3.png
    Greyscale

Annotated Fig. 3’’
a photovoltaic cell (2C, Fig. 3), 
an assembly encapsulating the photovoltaic cell (such as depicted in annotated Fig. 3’’’ below, an assembly encapsulating, or enclosing, the cited photovoltaic cell 2C), and 

    PNG
    media_image2.png
    452
    588
    media_image2.png
    Greyscale

Annotated Fig. 3’’’
a second layer forming a rear face of the photovoltaic module (4 depicted in Fig. 3 as forming a rear face, or side, of the cited photovoltaic module), 
the encapsulating assembly and the photovoltaic cell being situated between the first and second layers (as depicted in Fig. 3, the cited assembly encapsulating the photovoltaic cell, reading on the claimed encapsulating assembly, and the cited photovoltaic cell is situated between/intermittent the cited first transparent layer and the cited second layer); and 
a fixation layer (5, Fig. 3), including 
situated between the circulable zone and the photovoltaic module, enabling adherence of the photovoltaic module to the circulable zone (as depicted in Fig. 3, the cited fixation layer 5 is situated between the top surface of the cited [0023] as “the adhesive layer 5 for fixing the paved road 1 and the solar cell module 2”), wherein 
the first layer includes at least one transparent material (implicit in the configuration depicted in Fig. 3), wherein the photovoltaic module comprises
an adhesive layer situated between the second layer forming the rear face of the photovoltaic module and the encapsulating assembly formed by two layers of the encapsulating material on either side of the plurality of photovoltaic cells, enabling assembly of the second layer on the encapsulating assembly (as depicted in annotated Fig. 3’’’’’ below, an adhesive layer, or thickness of material adhering the cited second layer to the cited assembly encapsulating the plurality of photovoltaic cells, situated between the cited second layer 4 forming the rear face of the cited photovoltaic module and the encapsulating assembly formed by two layers of the encapsulating material on either side of the plurality of photovoltaic cells, such as the top half and the bottom half of the cited assembly encapsulating the plurality of photovoltaic cells, enabling assembly of the cited second layer on, or in close proximity to, the cited encapsulating assembly).

    PNG
    media_image4.png
    575
    675
    media_image4.png
    Greyscale

Annotated Fig. 3’’’’’

Yoichi et al. does not disclose wherein the photovoltaic cell is a plurality of photovoltaic cells and the first layer includes a plurality of individual panels formed to be completely separate from and not connected to each other.
However, Benton et al. teaches a photovoltaic structure assembly (see Title and Abstract) and teaches a plurality of photovoltaic cells arranged side by side and electrically connected together (see Fig. 7 and Fig. 13; see line 1-10, column 5). 
Benton et al. teaches a single protective cover sheet 88 can be employed to cover all of the photovoltaic cells (see Fig. 7). 

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the photovoltaic cell in the photovoltaic module in Fig. 3 of Yoichi et al. to have a plurality of photovoltaic cells, as exemplified by Benton et al., because the simple substitution of an element known in the art to perform the same function, in the instant case a photovoltaic cell design for converting radiation into electricity in a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2143 B). 
It would have also been obvious to a person having ordinary skill in the art to have modified the single piece encapsulating sealing agent and protective sheet surrounding each of the photovoltaic cells 2C and substrate 2S in the device in Fig. 3 of Yoichi et al., as modified to include a plurality of photovoltaic cells above, by forming individual panels covering each photovoltaic cell instead of using a single piece, as suggested by Benton et al., because the simple substitution of an element known in the art to perform the same function, in the instant case a cover sheet design for photovoltaic 
Yoichi et al. does not disclose wherein the fixation layer includes a bituminous adhesive or one or more acrylic resins. 
However, Schumacher et al. discloses a photovoltaic structure assembly (see Title and Abstract) and teaches a fixation layer used to fix a solar module to a surface can include silicon and butyl adhesives as well as acrylate adhesives and bitumen adhesives (see [0063] which is cited to read on the claimed bituminous adhesive). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the bitumen adhesive taught by Schumacher et al. for the adhesive material of the fixation layer in the assembly of Yoichi et al., as modified by Benton et al. above, because the selection of a known material based on its suitability for its intended use, in the instant case an adhesive material for a fixation layer adhering a solar module to a surface, supports a prima facie obviousness determination (see MPEP 2144.07). 
Yoichi et al., as modified by Benton et al. above, discloses an encapsulating sealing agent and protective sheet surrounding the photovoltaic cell 2C and substrate 2S (see Fig. 3 and see [0020]), which corresponds to the cited first transparent layer, adhesive layer, and cited assembly encapsulating the plurality of photovoltaic cells (recall annotated Fig. 3, annotated Fig. 3’, and annotated Fig. 3’’’’’ above and see [0020]), but does not specifically disclose wherein the first layer and intermediate layer include at least one transparent polymer material and rigidity of the encapsulating assembly is defined by a Young’s modulus of the encapsulation material greater than or equal to 75 
However, Gerard et al. discloses a photovoltaic structure assembly (see Title and Abstract) and discloses an encapsulating material can include at least one transparent polymer material (see [0009]). Gerard et al. discloses wherein rigidity of the encapsulating assembly is defined by a Young’s modulus of the encapsulation material greater than or equal to 75 MPa at ambient temperature (see [0043] disclosing “preferably between 10 and 500 MPa” which is cited to read on the claimed range of “defined by a Young’s modulus of the encapsulation material greater than or equal to 75 MPa at ambient temperature” because it includes values within the claimed range, such as 75 MPa) and a thickness of the encapsulating assembly is between 0.4 and 1 mm (see [0059] teaching “thickness between 5 µm and 2 mm” which is cited to read on the claimed range of “between 0.4 and 1 mm” because it includes values encompassing the claimed range). 
Gerard et al. teaches the encapsulating material has very good transparency properties that remain constant over time and over a wide temperature range (ranging from ambient temperature up to 80.degree. C.) and keeps good electrical insulation properties, water- and oxygen-barrier properties, elasticity properties and adhesive power properties (see [0016]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected an encapsulating material of Gerard et al. exemplified in cited [0043] reading on the claimed range of “defined by a Young’s modulus of the encapsulation material greater than or equal to 75 MPa at ambient 
With regard to claim 29, independent claim 17 is obvious over Yoichi et al. in view of Benton et al., Schumacher et al., and Gerard et al. under 35 U.S.C. 103 as discussed above. Yoichi et al. discloses wherein
the plurality of photovoltaic cells are based on silicon crystals or silicon polycrystals (Yoichi et al. is cited to read on the claimed “the plurality of photovoltaic cells are based on silicon crystals or silicon polycrystals” because Yoichi et al. also teaches the photovoltaic cells, example 1, was comparatively tested with crystalline silicon photovoltaic cells at [0077] which would provide for an embodiment with photovoltaic cells which are based on silicon crystals or silicon polycrystals).
With regard to claims 25 and 33-35, Yoichi et al. discloses a photovoltaic structure assembly, comprising: 
a circulable zone (road surface 1 depicted in Fig. 3 is cited to read on the claimed “circulable zone” because it includes a zone, or area/region, which is 
a photovoltaic module applied to the circulable zone (2 and 4 depicted in Fig. 3 as applied to the cited circulable zone 1 cited to read on the claimed “photovoltaic module” because it is a module that contains a photovoltaic device); the photovoltaic module comprising: 
a first transparent layer forming a front face of the photovoltaic module configured to receive a luminous flux, wherein the thickness of the first layer forming the front face of the photovoltaic module is greater than or equal to 0.1 mm (“layer” is interpreted to include a thickness of material; see annotated Fig. 3’’ below citing a first transparent layer having a thickness from the top surface equal to 0.6 mm, as it is a thickness of transparent material; the cited first transparent layer is cited to read on the claimed “forming a front face of the photovoltaic module configured to receive a luminous flux” as it is depicted in annotated Fig. 3’’ below forming a front face, or side, of the cited photovoltaic module structurally capable of receiving a luminous flux for photovoltaic conversion at 2C), 

    PNG
    media_image3.png
    603
    704
    media_image3.png
    Greyscale

Annotated Fig. 3’’
a photovoltaic cell (2C, Fig. 3), 
an assembly encapsulating the photovoltaic cell (such as depicted in annotated Fig. 3’’’ below, an assembly encapsulating, or enclosing, the cited photovoltaic cell 2C), and 

    PNG
    media_image2.png
    452
    588
    media_image2.png
    Greyscale

Annotated Fig. 3’’’
a second layer forming a rear face of the photovoltaic module (4 depicted in Fig. 3 as forming a rear face, or side, of the cited photovoltaic module), 
the encapsulating assembly and the photovoltaic cell being situated between the first and second layers (as depicted in Fig. 3, the cited assembly encapsulating the photovoltaic cell, reading on the claimed encapsulating assembly, and the cited photovoltaic cell is situated between/intermittent the cited first transparent layer and the cited second layer); and 
a fixation layer (5, Fig. 3), including 
situated between the circulable zone and the photovoltaic module, enabling adherence of the photovoltaic module to the circulable zone (as depicted in Fig. 3, the cited fixation layer 5 is situated between the top surface of the cited [0023] as “the adhesive layer 5 for fixing the paved road 1 and the solar cell module 2”), wherein 
the first layer includes at least one transparent material (implicit in the configuration depicted in Fig. 3), wherein the photovoltaic module comprises
an intermediate layer situated between the first layer forming the front face of the photovoltaic module and the assembly encapsulating the plurality of photovoltaic cells enabling assembly of the first layer on the encapsulating assembly (as depicted in annotated Fig. 3’’’’ below, an intermediate layer, thickness of material, having a thickness from the bottom surface of the cited first transparent layer to the top surface of the cited assembly encapsulating the plurality of photovoltaic cells of 0.1 mm, intermediate the cited first transparent layer and the cited assembly encapsulating the plurality of photovoltaic cells, situated between the cited first layer forming the front face of the photovoltaic module and the cited assembly encapsulating the plurality of photovoltaic cells enabling assembly of the cited first layer on the cited encapsulating assembly), wherein the photovoltaic module further comprises 

    PNG
    media_image5.png
    583
    703
    media_image5.png
    Greyscale

Annotated Fig. 3’’’’

Yoichi et al. does not disclose wherein the photovoltaic cell is a plurality of photovoltaic cells and the first layer includes a plurality of individual panels formed to be completely separate from and not connected to each other.
However, Benton et al. teaches a photovoltaic structure assembly (see Title and Abstract) and teaches a plurality of photovoltaic cells arranged side by side and electrically connected together (see Fig. 7 and Fig. 13; see line 1-10, column 5). 
Benton et al. teaches a single protective cover sheet 88 can be employed to cover all of the photovoltaic cells (see Fig. 7). 

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the photovoltaic cell in the photovoltaic module in Fig. 3 of Yoichi et al. to have a plurality of photovoltaic cells, as exemplified by Benton et al., because the simple substitution of an element known in the art to perform the same function, in the instant case a photovoltaic cell design for converting radiation into electricity in a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2143 B). 
It would have also been obvious to a person having ordinary skill in the art to have modified the single piece encapsulating sealing agent and protective sheet surrounding each of the photovoltaic cells 2C and substrate 2S in the device in Fig. 3 of Yoichi et al., as modified to include a plurality of photovoltaic cells above, by forming individual panels covering each photovoltaic cell instead of using a single piece, as suggested by Benton et al., because the simple substitution of an element known in the art to perform the same function, in the instant case a cover sheet design for photovoltaic 
Yoichi et al. does not disclose wherein the fixation layer includes a bituminous adhesive or one or more acrylic resins. 
However, Schumacher et al. discloses a photovoltaic structure assembly (see Title and Abstract) and teaches a fixation layer used to fix a solar module to a surface can include silicon and butyl adhesives as well as acrylate adhesives and bitumen adhesives (see [0063] which is cited to read on the claimed bituminous adhesive). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the bitumen adhesive taught by Schumacher et al. for the adhesive material of the fixation layer in the assembly of Yoichi et al., as modified by Benton et al. above, because the selection of a known material based on its suitability for its intended use, in the instant case an adhesive material for a fixation layer adhering a solar module to a surface, supports a prima facie obviousness determination (see MPEP 2144.07).
Yoichi et al., as modified by Benton et al. above, discloses an encapsulating sealing agent and protective sheet surrounding the photovoltaic cell 2C and substrate 2S (see Fig. 3 and see [0020]), which corresponds to the cited first transparent layer, intermediate layer, and cited assembly encapsulating the plurality of photovoltaic cells (recall annotated Fig. 3, annotated Fig. 3’, and annotated Fig. 3’’’’ above and see [0020]), but does not specifically disclose wherein the first layer and intermediate layer include at least one transparent polymer material and a rigidity of the encapsulating assembly is defined by a Young’s modulus of the encapsulation material greater than or 
However, Gerard et al. discloses a photovoltaic structure assembly (see Title and Abstract). Gerard et al. teaches the encapsulation material may be multilayered (see [0059] teaching a layer including an encapsulation material “of the composition according to the invention” and a layer of support comprising polymers). Gerard et al. discloses an encapsulating material can include/comprise at least one transparent polymer material (see [0044] teaching the encapsulating material may include a polymethyl methacrylate component which is a transparent polymer material). Gerard et al. teaches an encapsulating material can include an encapsulation material comprising an ionomer (see [0059] teaching multilayered encapsulation material including ionomers as a support polymer). Gerard et al. teaches wherein a rigidity of the encapsulating assembly is defined by a Young’s modulus of the encapsulation material greater than or equal to 75 MPa at ambient temperature (see [0043] disclosing “preferably between 10 and 500 MPa” which is cited to read on the claimed range of “defined by a Young’s modulus of the encapsulation material greater than or equal to 75 MPa at ambient temperature” because it includes values within the claimed range, such as 75 MPa) and a thickness of the encapsulating assembly is between 0.4 and 1 mm (see [0059] teaching “thickness between 5 µm and 2 mm” which is cited to read on the claimed range of “between 0.4 and 1 mm” because it includes values encompassing the claimed range). 
Gerard et al. teaches the encapsulating material has very good transparency properties that remain constant over time and over a wide temperature range (ranging from ambient temperature up to 80.degree. C.) and keeps good electrical insulation [0016]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected a multilayered encapsulating material of Gerard et al. exemplified in cited [0043] and [0059] reading on the claimed range of “defined by a Young’s modulus of the encapsulation material greater than or equal to 75 MPa at ambient temperature” and “between 0.4 and 1 mm” for the cited first layer, intermediate layer, and encapsulating assembly encapsulating the plurality of photovoltaic cells of Yoichi et al., as modified by Benton et al. above, because the selection of a known material based on its suitability for its intended use, in the instant case an encapsulating material for a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have led to a protective encapsulating material having very good transparency properties that remain constant over time and over a wide temperature range (ranging from ambient temperature up to 80.degree. C.) and keeps good electrical insulation properties, water- and oxygen-barrier properties, elasticity properties and adhesive power properties.
The selection of the encapsulation material of Gerard et al. for the cited first layer, intermediate layer, and encapsulating assembly encapsulating the plurality of photovoltaic cells of Yoichi et al., as modified by Benton et al. above, is cited to provide for the claimed encapsulating assembly comprising an encapsulation material comprising an ionomer (such as the cited multilayered encapsulation material taught in Gerard et al. as a multilayered material comprising an ionomer as a support, see Gerard et al. at [0059]), cited to provide for the claimed first layer including at least one transparent [0044] as included in the cited encapsulation material of Gerard et al. cited to read on the claimed at least one transparent polymer material of the first layer), and cited to provide for the claimed material of the intermediate layer being single component (such as the encapsulation composition according to the invention described in [0059] of Gerard et al. in the cited multilayered structure cited to read on the claimed single component as it includes a single composition of the invention described in [0059] of Gerard et al. that is supported by the listed support polymers). 
The selection of the encapsulation material of Gerard et al. for the cited first layer, intermediate layer, and encapsulating assembly encapsulating the plurality of photovoltaic cells of Yoichi et al., as modified by Benton et al. above, is cited to provide for the claimed encapsulation material is a different material than the at least one transparent polymer material of the first layer and a material of the intermediate layer because the cited encapsulation material (recall the entire multilayered encapsulation material of Gerard et al.) is a different material than the cited at least one transparent polymer material of the first layer (recall the cited at least one transparent polymer material of the first layer as the polymethyl methacrylate component taught in [0044] of Gerard et al.) and a different material than the cited material of the intermediate layer (recall the cited material of the intermediate layer as only the encapsulation composition according to the invention component described in [0059] of Gerard et al. in the cited multilayered structure).
With regard to claim 26, Yoichi et al. discloses a photovoltaic structure assembly, comprising: 
a circulable zone (road surface 1 depicted in Fig. 3 is cited to read on the claimed “circulable zone” because it includes a zone, or area/region, which is structurally capable of being circulated, for example, by a vehicle or pedestrian via its fixed road surface); 
a photovoltaic module applied to the circulable zone (2 and 4 depicted in Fig. 3 as applied to the cited circulable zone 1 cited to read on the claimed “photovoltaic module” because it is a module that contains a photovoltaic device); the photovoltaic module comprising: 
a first transparent layer forming a front face of the photovoltaic module configured to receive a luminous flux, wherein the thickness of the first layer forming the front face of the photovoltaic module is greater than or equal to 0.1 mm (“layer” is interpreted to include a thickness of material; see annotated Fig. 3’’ below citing a first transparent layer having a thickness from the top surface equal to 0.6 mm, as it is a thickness of transparent material; the cited first transparent layer is cited to read on the claimed “forming a front face of the photovoltaic module configured to receive a luminous flux” as it is depicted in annotated Fig. 3’’ below forming a front face, or side, of the cited photovoltaic module structurally capable of receiving a luminous flux for photovoltaic conversion at 2C), 

    PNG
    media_image3.png
    603
    704
    media_image3.png
    Greyscale

Annotated Fig. 3’’
a photovoltaic cell (2C, Fig. 3), 
an assembly encapsulating the photovoltaic cell (such as depicted in annotated Fig. 3’’’ below, an assembly encapsulating, or enclosing, the cited photovoltaic cell 2C), and 

    PNG
    media_image2.png
    452
    588
    media_image2.png
    Greyscale

Annotated Fig. 3’’’
a second layer forming a rear face of the photovoltaic module (4 depicted in Fig. 3 as forming a rear face, or side, of the cited photovoltaic module), 
the encapsulating assembly and the photovoltaic cell being situated between the first and second layers (as depicted in Fig. 3, the cited assembly encapsulating the photovoltaic cell, reading on the claimed encapsulating assembly, and the cited photovoltaic cell is situated between/intermittent the cited first transparent layer and the cited second layer); and 
a fixation layer (5, Fig. 3), including 
situated between the circulable zone and the photovoltaic module, enabling adherence of the photovoltaic module to the circulable zone (as depicted in Fig. 3, the cited fixation layer 5 is situated between the top surface of the cited [0023] as “the adhesive layer 5 for fixing the paved road 1 and the solar cell module 2”), wherein 
the first layer includes at least one transparent material (implicit in the configuration depicted in Fig. 3/4), wherein the photovoltaic module comprises
an intermediate layer situated between the first layer forming the front face of the photovoltaic module and the assembly encapsulating the plurality of photovoltaic cells enabling assembly of the first layer on the encapsulating assembly (as depicted in annotated Fig. 3’’’’ below, an intermediate layer, thickness of material, having a thickness from the bottom surface of the cited first transparent layer to the top surface of the cited assembly encapsulating the plurality of photovoltaic cells of 0.1 mm, intermediate the cited first transparent layer and the cited assembly encapsulating the plurality of photovoltaic cells, situated between the cited first layer forming the front face of the photovoltaic module and the cited assembly encapsulating the plurality of photovoltaic cells enabling assembly of the cited first layer on the cited encapsulating assembly), wherein the photovoltaic module further comprises 

    PNG
    media_image5.png
    583
    703
    media_image5.png
    Greyscale

Annotated Fig. 3’’’’

Yoichi et al. does not disclose wherein the photovoltaic cell is a plurality of photovoltaic cells and the first layer includes a plurality of individual panels formed to be completely separate from and not connected to each other.
However, Benton et al. teaches a photovoltaic structure assembly (see Title and Abstract) and teaches a plurality of photovoltaic cells arranged side by side and electrically connected together (see Fig. 7 and Fig. 13; see line 1-10, column 5). 
Benton et al. teaches a single protective cover sheet 88 can be employed to cover all of the photovoltaic cells (see Fig. 7). 

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the photovoltaic cell in the photovoltaic module in Fig. 3 of Yoichi et al. to have a plurality of photovoltaic cells, as exemplified by Benton et al., because the simple substitution of an element known in the art to perform the same function, in the instant case a photovoltaic cell design for converting radiation into electricity in a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2143 B). 
It would have also been obvious to a person having ordinary skill in the art to have modified the single piece encapsulating sealing agent and protective sheet surrounding each of the photovoltaic cells 2C and substrate 2S in the device in Fig. 3 of Yoichi et al., as modified to include a plurality of photovoltaic cells above, by forming individual panels covering each photovoltaic cell instead of using a single piece, as suggested by Benton et al., because the simple substitution of an element known in the art to perform the same function, in the instant case a cover sheet design for photovoltaic 
Yoichi et al. does not disclose wherein the fixation layer includes a bituminous adhesive or one or more acrylic resins. 
However, Schumacher et al. discloses a photovoltaic structure assembly (see Title and Abstract) and teaches a fixation layer used to fix a solar module to a surface can include silicon and butyl adhesives as well as acrylate adhesives and bitumen adhesives (see [0063] which is cited to read on the claimed bituminous adhesive). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the bitumen adhesive taught by Schumacher et al. for the adhesive material of the fixation layer in the assembly of Yoichi et al., as modified by Benton et al. above, because the selection of a known material based on its suitability for its intended use, in the instant case an adhesive material for a fixation layer adhering a solar module to a surface, supports a prima facie obviousness determination (see MPEP 2144.07). 
Yoichi et al., as modified by Benton et al. above, discloses an encapsulating sealing agent and protective sheet surrounding the photovoltaic cell 2C and substrate 2S (see Fig. 3 and see [0020]), which corresponds to the cited first transparent layer, intermediate layer, and cited assembly encapsulating the plurality of photovoltaic cells (recall annotated Fig. 3, annotated Fig. 3’, and annotated Fig. 3’’’’ above and see [0020]), but does not specifically disclose wherein the first layer and intermediate layer include at least one transparent polymer material and a rigidity of the encapsulating assembly is defined by a Young’s modulus of the encapsulation material greater than or 
However, Gerard et al. discloses a photovoltaic structure assembly (see Title and Abstract). Gerard et al. teaches the encapsulation material may be multilayered (see [0059] teaching a layer including an encapsulation material “of the composition according to the invention” and a layer of support comprising polymers). Gerard et al. discloses an encapsulating material can include/comprise at least one transparent polymer material (see [0044] teaching the encapsulating material may include a polymethyl methacrylate component which is a transparent polymer material). Gerard et al. teaches an encapsulating material can include an encapsulation material (see [0059] teaching multilayered encapsulation material including PMMA as a support polymer). Gerard et al. teaches wherein a rigidity of the encapsulating assembly is defined by a Young’s modulus of the material of the encapsulation material less than or equal to 50 MPa at ambient temperature (see [0043] disclosing “preferably between 10 and 500 MPa” which is cited to read on the claimed range of defined by a Young’s modulus of the material of the encapsulation material less than or equal to 50 MPa at ambient temperature” because it includes values within the claimed range, such as 50 MPa) and a thickness of the encapsulating assembly is between 0.4 and 1 mm (see [0059] teaching “thickness between 5 µm and 2 mm” which is cited to read on the claimed range of “between 0.4 and 1 mm” because it includes values encompassing the claimed range). 
Gerard et al. teaches the encapsulating material has very good transparency properties that remain constant over time and over a wide temperature range (ranging from ambient temperature up to 80.degree. C.) and keeps good electrical insulation [0016]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected a multilayered encapsulating material of Gerard et al. exemplified in cited [0043] and [0059] reading on the claimed range of “defined by a Young’s modulus of the material of the intermediate layer than or equal to 50 MPa at ambient temperature” and “between 0.4 and 1 mm” for the cited first layer, intermediate layer, and encapsulating assembly encapsulating the plurality of photovoltaic cells of Yoichi et al., as modified by Benton et al. above, because the selection of a known material based on its suitability for its intended use, in the instant case an encapsulating material for a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have led to a protective encapsulating material having very good transparency properties that remain constant over time and over a wide temperature range (ranging from ambient temperature up to 80.degree. C.) and keeps good electrical insulation properties, water- and oxygen-barrier properties, elasticity properties and adhesive power properties.
The selection of the encapsulation material of Gerard et al. for the cited first layer, intermediate layer, and encapsulating assembly encapsulating the plurality of photovoltaic cells of Yoichi et al., as modified by Benton et al. above, is cited to provide for the claimed encapsulating assembly comprising an encapsulation material with a Young’s modulus and thickness in the claimed range (such as the cited multilayered encapsulation material taught in Gerard et al. as a multilayered material comprising PMMA as a support which has a Young’s modulus greater than 75MPa, see Gerard et al. [0059]), cited to provide for the claimed first layer including at least one transparent polymer material (such as the polymethyl methacrylate component taught in [0044] as included in the cited encapsulation material of Gerard et al. cited to read on the claimed at least one transparent polymer material of the first layer), and cited to provide for the claimed material of the intermediate layer being single component (such as the encapsulation composition according to the invention described in [0059] of Gerard et al. in the cited multilayered structure cited to read on the claimed single component as it includes a single composition of the invention described in [0059] of Gerard et al. that is supported by the listed support polymers). 
The selection of the encapsulation material of Gerard et al. for the cited first layer, intermediate layer, and encapsulating assembly encapsulating the plurality of photovoltaic cells of Yoichi et al., as modified by Benton et al. above, is cited to provide for the claimed encapsulation material is a different material than the at least one transparent polymer material of the first layer and a material of the intermediate layer because the cited encapsulation material (recall the entire multilayered encapsulation material of Gerard et al.) is a different material than the cited at least one transparent polymer material of the first layer (recall the cited at least one transparent polymer material of the first layer as the polymethyl methacrylate component taught in [0044] of Gerard et al.) and a different material than the cited material of the intermediate layer (recall the cited material of the intermediate layer as only the encapsulation composition according to the invention component described in [0059]
With regard to claim 37, independent claim 17 is obvious over Yoichi et al. in view of Benton et al., Schumacher et al. and Gerard et al. under 35 U.S.C. 103 as discussed above. Yoichi et al., as modified by Benton et al. above, discloses wherein
each panel is respectively situated facing one photovoltaic cell (as depicted in Fig. 13 of Benton et al.).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al. (JP 2013-38228A included in applicant submitted IDS filed January 23, 2017) in view of Benton et al. (U.S. Patent No. 5,961,738), Schumacher et al. (U.S. Pub. No. 2014/0196766 A1), and Gerard et al. (U.S. Pub. No. 2012/0260975 A1), as applied to claims 17, 19-23, 25-29, 33-35, and 37 above, and in further view of Greer et al. (U.S. Pub. No. 2011/0123770 A1).
With regard to claim 18, independent claim 17 is obvious over Yoichi et al. in view of Benton et al., Schumacher et al., and Gerard et al. under 35 U.S.C. 103 as discussed above.
Yoichi et al., as modified by Benton et al., Schumacher et al., and Gerard et al. above, does not disclose further comprising a covering layer, applied to the first layer forming the front face of the photovoltaic module, the covering layer being non-opaque and having a textured and irregular outer surface, with a mean texture depth MTD measured according to the NF EN 13036-1 standard between 0.2 mm and 3 mm and a PSV value according to the NF EN 13043 standard of at least PSV44.
However, Greer et al. discloses coatings for products installed on the road surface (see [0007]). Greer et al., is analogous art because like applicant and Yoichi et al., Greer et al. is concerned with coatings for products installed on the road surface. Greer et al. teaches applying a covering layer with the claimed structure of a mean texture depth [0043] disclosing values within the claimed range) in attempts to improve skid resistance and also ensures integrity of the product (see [0007]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cited first layer in the assembly of Yoichi et al., as modified above, to include a covering layer as taught by Greer et al. because it would have provided for improved skid resistance and also ensures integrity of the product.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al. (JP 2013-38228A included in applicant submitted IDS filed January 23, 2017) in view of Benton et al. (U.S. Patent No. 5,961,738), Schumacher et al. (U.S. Pub. No. 2014/0196766 A1), and Gerard et al. (U.S. Pub. No. 2012/0260975 A1), as applied to claims 17, 19-23, 25-29, 33-35, and 37 above, and in further view of Greer et al. (U.S. Pub. No. 2011/0123770 A1) and Ikenaga et al. (U.S. Pub. No. 2014/0202536 A1).
With regard to claim 18, independent claim 17 is obvious over Yoichi et al. in view of Benton et al., Schumacher et al., and Gerard et al. under 35 U.S.C. 103 as discussed above.
Yoichi et al., as modified by Benton et al., Schumacher et al., and Gerard et al. above, does not disclose further comprising a covering layer, applied to the first layer forming the front face of the photovoltaic module.
However, Greer et al. discloses coatings for products installed on the road surface (see [0007]). Greer et al., is analogous art because like applicant and Yoichi et al., Greer et al. is concerned with coatings for products installed on the road surface. Greer et al. [0007]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cited first layer in the assembly of Yoichi et al., as modified above, to include a covering layer as taught by Greer et al. because it would have provided for improved skid resistance and also ensures integrity of the product.
Yoichi et al., as modified by Benton et al., Schumacher et al., and Gerard et al. above, does not disclose wherein the first layer comprises a Corona-treated material having a surface energy greater than or equal to 48 dyn/cm.
However, Ikenaga et al. teaches encapsulation materials may undergo corona treatment in order to improve adhesion (see [0195] which would inherently provide a surface energy). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first layer in the assembly of Yoichi et al., as modified by Benton et al., Schumacher et al., Gerard et al., and Geer et al. above, to include a corona treatment, as suggested by Ikenaga et al., because it would improve adhesion. 
Although Yoichi et al., as modified above, is silent on the degree of surface energy, it would have been obvious to a person having ordinary skill in the art to have optimized the surface energy of the first layer and arrive at the claimed range of greater than or equal to 48 dyn/cm through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the desired adhesion of the surface.
Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.
Applicant notes page 9 of the specification defines “independent”. It is noted the claims do not recite any panels independent of each other. 
Applicant argues that since the term “independent” is defined in the specification, it supports panels being completely separate from and not connected to each other. However, this argument is not persuasive.
The claims do not require any panels being independent of each other. Panels at a distance from each other and independent from the first layer and each other can still be connected, indirectly or thermally. There is no evidence in the specification that supports a plurality of panels completely separate from and not connected to each other. 
Applicant argues in the response that Benton does not teach panels completely separate from and not connected. However, this argument is not persuasive. 
Benton teaches different embodiments which are generally depicted in Fig. 7 and 13 as schematic drawings. 
Benton teaches using a single piece of glass (Fig. 7 and corresponding description). 
Benton makes a distinction from using a single piece of glass, such as that in Fig. 7, compared to a different embodiment where two segments 183 and 184 are used in contrast to only a single piece of glass. 
A person having ordinary skill in the art would understand that the segments 183 and 184 are completely separate and not connected, as Benton uses this embodiment to contrast a different situation where a single piece of glass is used. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 2, 2021